ORDER

PER CURIAM.
Plaintiffs filed a petition to remove Freddie E. Smith (“Fred”) as trustee of the Geneva N. Smith Trust (“the Trust”) alleging he breached his fiduciary duty.1 The court found Fred had breached the Trust and removed Fred as trustee. Further, the court ordered Fred to reimburse the Trust for damages suffered from the breach and to pay Plaintiffs’ attorney’s fees. Fred appeals the trial court’s judgment as it relates to the damages and attorney’s fees. We find no trial court error; therefore, we affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).

. Plaintiffs’ motion to dismiss the appeal for failure to comply with the requirements of Rule 84.04 is denied.